United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-30946
                         Conference Calendar



ROBERT C. FULLER,

                                     Plaintiff-Appellant,

versus

STEVE MIDDLETON; LEROY HOLIDAY;
UNKNOWN HALEY; UNKNOWN MCWILLIAMS,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:03-CV-1245-SMH
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert C. Fuller, Louisiana prisoner # 440355, appeals the

district court’s denial of his motion to reinstate his civil

rights complaint.   However, Fuller has failed to address the

district court’s denial of the motion to reinstate and, thus, the

issue is deemed abandoned.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Fuller’s appeal is without arguable merit and is dismissed

as frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30946
                                 -2-

1983); 5TH CIR. R. 42.2.   The dismissal of this appeal as

frivolous counts as a strike under 28 U.S.C. § 1915(g).      See

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).     The

district court previously dismissed one of Fuller’s actions as

frivolous.   See Fuller v. Calloway, No. 1:04-CV-2022-FAL (W.D.

La. Dec. 27, 2004).   Thus, Fuller has accumulated two strikes for

purposes of 28 U.S.C. § 1915(g).    Fuller is cautioned that if he

accumulates three strikes under 28 U.S.C. § 1915(g), he will no

longer be allowed to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.